—Appeal from a judgment of the Supreme Court (Cobb, J.), entered January 11, 1999 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent which denied petitioner’s request for parole release.
The Attorney General has advised this Court by letter that petitioner, a prison inmate, has reappeared before the State Board of Parole since the parole release hearing giving rise to this proceeding and his request was again denied. Given petitioner’s subsequent appearance before the Board, the instant matter is now moot and must be dismissed (see, Matter of Keating v New York State Div. of Parole, 252 AD2d 635).
Cardona, P. J., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.